On the Merits.
The defendant excepted to the plaintiffs’ action, on grounds substantially as follows:
That plaintiffs are absolutely without right to maintain this suit and stand in judgment.
That plaintiffs and defendant being public officers—branch pilots of the Port of New Orleans—were incapable of entering into any contract of co-partnership relating to their offices and to the performance of their duties. That plaintiffs are without authority and the Court with-: out jurisdiction to interfere with, regulate, hinder or prevent the per-, formance of defendant’s official duties as a branch pilot of the Port of' New Orleans.
Coupled with this exception was the answer which, in effect, was a general denial, and an admission that defendant signed the contract set out in the petition, but denied that the same was binding upon him.
From a judgment in favor of plaintiffs, decreeing a specific performance of the contract and perpetuating the injunction, the defendant has appealed.
The provisions of the contract which the defendant is charged with, violating, are mainly these: That it was stipulated that all the earnings of any member of the association, growing out of the pilotage of vessels, should be paid into the common fund of the association, to be distributed, as to the profits accruing, fro rata among the members.
That each member should bring to the business of the association his time, skill, labor, etc., and should not carry on, on his own account or in conjunction with others, any business in the nature of piloting, or of a like character, with that of the association.
It is charged that the defendant has violated these articles of the association by refusing to perform duty on the vessels of the association j that he procured a small open boat, and prosecuted the business *1124of piloting on his own account, iu disregard of his engagements as a member of said association, and in contravention of the laws of the State.
There is no dispute touching the acts of the defendant in this con- • nection. They are virtually admitted and justified, on the ground embraced in the exception, that tho articles of the association were not binding on him, but opposed to law and public policy and, therefore, void, and this is the question to be determined.
The Branch Pilots of the Port of New Orleans have been held by this- Court to he State officers. 14 An. 7; 33 An, 230.
We have been presented by the defendant’s counsel with an array of authorities in support of his proposition, that such officers canuot enter into a partnership for the purpose of pooling their earnings and regulating their duties.
Even admitting this principle is applicable to a class of persons who, though termed State officers, discharge functions that have no apparent connection with any of the several departments of the State government, yet it is contended that the statutes providing for the appointment of Branch Pilots, and defining and regulating their duties, authorize and provide for such au association or partnership as we find in this ease.
The provision referred to is found in See, 2707, R. S., whieh is in these words:
“ The duly licensed branch pilots of the port of New Orleans may, for the furtherance of their interests, form themselves into one or more voluntary private associations.”
The second article of the said association or partnership accordingly declares that:
“ The objects and purposes of the said partnership shall be to mutually protect the common interest of the said partners thereto in the pursuance of their profession as branch pilots of the port of New Orleans.”
The reading of tho sections of the law relating to the appointment and duties of these pilots, and the contract referred to, points out very clearly the interests sought to be protected by this agreement. For instance, the law makes it imperative upon each pilot to be the owner or part owner of at least one decked pilot boat of not less than fifty tons burden; and a pilot not owner of such a.vessel is' to he suspended from his office. R. S. 2703.
It might well happen that a pilot, though otherwise competent and qualified, might not be so fortunate as to own in whole oír in part the vessel required. Ample provision is made for such contingency in the *1125articles in question. A number of vessels, valued at $63,000, were contributed by certaiu members of the association, and became the joint property of all, thus enabling each one of them to meet the statutory requirement referred to.
As it was evident that the business of the licensed pilots, relating to the duties imposed upon them would be large and, at times, complicated, difficult to be attended to individually, a general agent and manager was appointed, under an article of the partnership, with an office in New Orleans, to whom such matters were assigned.
We need not further particularize, but it is evident that the interests of the pilots were sought to be provided for in these articles of association, We have examined each of them minutely, and do not find that any of them are in conflict with the provisions- of the law regulating the duties or business of the pilots, but, on the contrary, are designed and calculated to enforce the legal regulations, and add to the efficiency of the service required thereby.
It is, however, contended- by the defendant’s counsel, that the section of the statutes referred to, authorizing the formation of associa- . tions for the furtherance of the interests of the pilots, meant only associations for benevolent purposes. We do not so construe the language of the statute. No legal authorization would be needed for any purpose of that kind, and an attentive examination of the law on the subject leads to the conclusion that the language referred to had a broader significance, and referred to material interests, and not merely to those pertaining to benevolence or humanity.
For instance, Sec. 2709 provides that “ any branch pilot piloting any vessel from sea and giving satisfaction shall have a preference in pilot-' ing her out to sea agam, provided he or a pilot from the same associa- . tlon shall be in readiness and offer his services, etc.” Why should the law concern itself with thus guarding a material interest of the contemplated association or associations, if its true interest was that the formation of such organizations had no connection whatever with such interests, and was in no manner designed to further or protect them 9 Nor do we find any more force in the suggestion, that its meaning* might have been to authorize the creation of corporations to carry out the objects desired, and not partnerships. We do not perceive how, forming themselves into a corporation for the same or like purposes, the association of the pilots would have been any less amenable to the objections urged against the partnership. If the partnership was illegal, we cannot see why a corporation, under the same conditions, would have been any less so.
The law expressly licensed the pilots to form associations for the *1126furtherance of their interests ; that much granted. It was not a matter of much moment how this association should take place, or by what name it should be called. Whilst every association of persons does not imply a partnership, it is certain that every partnership implies an association. In this instance, as in so many others, we find nothing in the name.
There being nothing in these articles that contravened the law or its policy, the contract between the parties became a law unto themselves, binding in every respect, and which they could not violate with impunity. And recognizing this contract as a legitimate contract and as specially authorized by law, it is the duty and province of the courts to protect the rights of parties thereunder from infringement, and enforce its performance under a proper showing. We know of no principle of law that would deny the power of the courts to do so, and we do not recognize the authorities cited by the defendant’s counsel as having that effect, or as applicable to the circumstauces of this case.
We think the plaintiffs have fully shown that they are entitled to the relief asked, and that the judgment of the lower court, in granting that relief, was correct j and that judgment is affirmed with costs.